DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
“Further” rejection of claim 15 under 35 USC 102 is withdrawn.

Response to Argument
Applicant’s arguments, see Remarks at 13, filed 8 Nov 21, with respect to claims 6, 12, have been fully considered and are persuasive.  The 112 2nd rejection of those claims has been withdrawn. 
For more information, see the Interview Summary for the interview held on 3 Nov 21.

Because a new ground of rejection is presented based on the examiner’s new understanding of claim scope as introduced during interview, this action is a second non-final action.

Applicant's arguments were considered, but are unpersuasive.
Applicant alleges that the credibility process considered both whether a human is a user or bot, and also considered whether the user is a troll.  Remarks at 14.


Applicant alleges that BotOrNot only detects Bot accounts on Twitter, whereas the claimed invention can be used on any website or platform.  Remarks at 14.
If the claims are directed to performance on a platform, and the combined teachings of the references discloses performance on a platform, then the claim reads on the prior art.

Applicant alleges an advantage of not requiring machine learning.  Remarks at 14.
Firstly, this is an unclaimed distinction.  

Secondly, if applicant attempts to claim this distinction, applicant is reminded of the written description support requirements for negative limitations, which may be found in MPEP 2173.05(i).  Namely, negative limitations, like all claim limitations, must have written description support, and does not is not an in haec verba requirement.  That said, the absence of disclosure cannot written description support for an exclusion in a claim.  Also, where applicants have disclosed a closed group of alternatives (e.g., a Markush group), a negative limitation may be claimed as shorthand to refer to the remaining alternatives.

Applicants discuss their claim as the updates to the display occurring as either “continually” or 
“periodically.”  Remarks at 16.


The Broadest Reasonable Interpretation (BRI) of “continually” means without pause, and the BRI means “from time to time.”  See https://www.merriam-webster.com/dictionary/continually; see also https://www.merriam-webster.com/dictionary/periodically.  There does not appear to be a third mode that is both non-continuous and non-periodic.

Consequently, the amendment does not appear to actually change the scope of this claim.  It merely elaborates on all possibilities that were previously covered by the claim.

Finally, the examiner notes that some definitions of “periodic” are more rigid, requiring fixed periods.  The examiner’s review of the written description did not yield evidence that applicants had particularly contemplated the meaning to this more rigid definition, but if applicant believes that the examiner inadvertently missed some portion of the written description, they may wish to bring it to the attention of the examiner in a later response.

Applicant alleges that the purpose of claim 14 is not to “recommend” anything.  Remarks at 16-17.


The examiner speculates that the applicant may be attempting to execute an argument with respect to the analogous art requirement of 35 USC 103.  If Applicant is attempting to argue non-analogous art, the examiner reminds the applicant that analogous art is not merely the same field of art as the application, but also those fields that a Person Having Ordinary Skill In The Art (PHOSITA) would logically look to.  

The applicant has not provided a “FIELD OF INVENTION” statement in their written description, but the Summary of Invention summarizes the solution as “A computer implemented method of validating electronic content” and specifically addresses a user’s bias.    Assuming that the “Summary of Invention” indeed summarizes the invention, it would be safe to guess a PHOSITA would logically look to analogous fields of electronic content and user bias analysis.

The field of recommendation systems recommends some manner of product or content, generally by accounting for group bias or a specific user’s biases.  An online recommendation system would recommend products being sold online, or electronic content being distributed online.  Thus, a PHOSITA would logically look to recommendation systems for teachings that may solve a given problem.


The examiner reminds the applicant that obviousness rejections are based on what the combined teachings of references disclose to a PHOSITA.  The rejection of claim 14 is based on the combined teachings of Gable, BotOrNot, and Ariyoshi.

Gable teaches a bias of political beliefs ranging from “left” to “right.”  This is shown pictorially in Fig. 7, and so shows “left spin” and “right spin.”  The examiner also notes that since the claim requires only “one of” the metrics, the Office Action does not expressly address the other metrics of trust, accuracy, or relevance.  But this is not to say that prior art is not readily available for these kinds of metrics.

Written Description [0032] defines “trust” as the believe of the reliability or credibility of the authors.  Various online forums use a user reputation score to rate users.  Taking an arbitrary example, the thread “Fallout 2 end area help (Spoilers, obviously)” found at https://www.gog.com/forum/fallout_series/fallout_2_end_area_help_spoilers_obviously in 2008, shows the user “illegalyouth” with a reputation of 27, and Azarr.515 with a reputation of 259.

Written Description [0033] defines “accuracy” as referring to the accuracy of electronic content and/or individual facts identified by users reviewing the same.  Various online fact checking websites exist to rate the credibility of US politicians.  Due to the politically sensitive nature of some of those sites, the examiner hesitates to provide any 

Written Description [0034] defines “relevance” as a categorization as to the type of electronic content, such as, for example, click bait, opinion, not news or fake news, real news, satire or other type specified by a reviewing user.  At least the paper Ahmed et al., “Detecting opinion spams and fake news using text classification” (https://onlinelibrary.wiley.com/doi/full/10.1002/spy2.9) published on 29 Dec 17 employs n-gram features and term frequency metrics to detect the example of “fake news”.  Also, note that the other examples are discussed in Ahmed.  The abstract mentions that it also detects opinion spam.  Section 2 provides academic research directed to particular categories of electronic content listed as exemplary in the definition.  (e.g. Section 2.4 discusses detecting satire), and section 3 discusses detecting fake news from real news, thus suggesting that it also the “fake news” classifier also detects real news by negative example (if it is not classified as “fake news” it is implicitly real news.)

Thus, applicant may wish to consider whether the inventive feature lies in some novel manner to evaluate one of these metrics (and if so, whether it would be wise to claim that feature with specificity), or whether the novelty ultimately lies elsewhere (and if so, whether the efforts to amend should be reallocated to those areas).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Attention!  Claim 9 is allowable due to a particular limitation that is not present in the other independent claims, all claims dependent from claim 9 are also distinguishable over the prior art.  Because the examiner is uncertain whether the limitation will be promulgated to other independent claims or whether the limitation itself will be altered, the examiner has taken the liberty of placing double-brackets around the allowable claims in the statement of rejection.  This is to signify that the claims are ‘cancelled’ from the state of rejection.

If applicants choose to amend claim 9 in a fashion such that it is no longer allowable, then the brackets can be removed and the previous rejection mappings can be used as-is.  


Claims 1-3, 5, 6, [[10]], [[12]] 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (US 9,285,973 B1) in view of
BotOrNot version 1 (https://web.archive.org/web/20171018181328if_/https://botometer.iuni.iu.edu/#!/) hereinafter BotOrNot, w/evidence of features from
	Davis et al., BotOrNot: A system to Evaluate Social Bots hereinafter BotOrNot-Davis	
And evidence of date from:
FAQ (https://botometer.osome.iu.edu/faq) showing availability on 1 May 14 hereinafter BotOrNot-FAQ

providing, by a data processing system, electronic content to a plurality of users (Fig. 1 shows data processing system; Col 3 lines 13-17, esp. line 16, system provides content to users.); 
rating, by at least some of the plurality of users, the electronic content (interpreted as “rating, by the user, the provided electronic content.” Col 4 lines 44-48, participants may receive content via content providers, and rate said content); 
receiving, by the data processing system, the ratings of the electronic content from the at least some users of the plurality of users based on the one or more rating metrics (Fig. 3 shows content bias being evaluated by both a plurality of ratings and user interaction.), each rating being a raw rating having a default weight (Col 9 lines 49-51, user rating with default.  Compare with Written Description [0050] provides a “raw rating” as an unadjusted value provide the user.); 
adjusting, by the data processing system, the default weight for each raw rating based on pre-rating user behaviors, […] to arrive at an adjusted rating (Fig. 4 shows determining user-bias used to adjust ratings.  Specifically, Col 10 lines 8-14 are directed to behavior); 
using, by the data processing system, the adjusted rating to arrive at a total rating (Fig. 3 shows using multiple sources of information, including the adjusted rating, to provide an overall rating.); and 
making available to the plurality of users the total rating (Figs. 5, 7 show bias analysis of content) and one or more of each raw rating for the at least some of the users of the plurality of users (Fig. 4 shows users their own input weights (410) to certain issues (420), including importance of the particular attribute) and each adjusted rating for the at least some of the users 

Gable does not teach that adjusting the score includes a user credibility rating.

BotOrNot performed a user credibility rating (BotOrNot-Davis Fig. 1 shows a 79% rating as to the likelihood that a twitter account is a social bot.)

Gable and BotOrNot are directed to rating news based on projected user interest and Bot or Not is directed to finding purveyors of fake news.  It would have been obvious to those skill in the art at the time of filing to combine the teachings of the references to deliver real news to readers.

With respect to claim 15, Gable teaches A system for validating electronic content, the system comprising: 
at least one processor (Col 3 lines 47-48); and 
a memory (Col 3 line 47) in communication with the at least one processor, the memory storing instructions for implementing a method (Col 3 lines 56-58) of validating electronic content, the method comprising: 
providing, by a data processing system comprising the at least one processor and the memory, electronic content to a plurality of users (Fig. 1 shows data processing system; Col 3 lines 13-17, esp. line 16, system provides content to users.); 
; 
receiving, by the data processing system, the ratings of the electronic content from the least some users of the plurality of users based on the one or more rating metrics (Fig. 3 shows content bias being evaluated by both a plurality of ratings and user interaction.), each rating being a raw rating having a default weight (Col 9 lines 49-51, user rating with default.  Compare with Written Description [0050] provides a “raw rating” as an unadjusted value provide the user.); 
adjusting, by the data processing system, the default weight for each raw rating based on pre-rating user behaviors, […] to arrive at an adjusted rating (Fig. 4 shows determining user-bias used to adjust ratings.  Specifically, Col 10 lines 8-14 are directed to behavior); {H1825764 1}-14-5476.001A 
using, by the data processing system, the adjusted rating to arrive at a total rating (Fig. 3 shows using multiple sources of information, including the adjusted rating, to provide an overall rating.); and 
making available to the plurality of users the total rating (Figs. 5, 7 show bias analysis of content)  and one or more of each raw rating for the at least some of the users of the plurality of users (Fig. 4 shows users their own input weights (410) to certain issues (420), including importance of the particular attribute) and each adjusted rating for the at least some of the users of the plurality of users (Fig. 4 shows the user their own rating (440), based on the previous discussed Fig. 4 elements).  
Gable does not teach that adjusting the score includes a user credibility rating.



Gable and BotOrNot are directed to rating news based on projected user interest and Bot or Not is directed to finding purveyors of fake news.  It would have been obvious to those skill in the art at the time of filing to combine the teachings of the references to deliver real news to readers.

With respect to claim 2, Gable discloses the using comprises: 
determining, by the data processing system, a maximum possible rating for the electronic content; adding up, by the data processing system, all adjusted ratings and dividing by the maximum possible rating to arrive at a total rating (both steps disclosed by normalization, per Col 11 lines 33-47; the use to cover a span of ratings (not just those that are left leaning) discussed in lines 48-56); and 
storing, by the data processing system, the total rating in a database (Col 3 lines 61-67, information such as bias ratings may be stored in database). 

With respect to claims 3, [[10]], 16, Gable discloses one or more rating metrics comprises at least one of spin, trust, accuracy and relevance (Fig. 7 shows spin, per the Written Description definition in [0033]).  


NOTE: While per Fig. 3, “source bias” is its own category as an aggregation of “content bias,” and the “content bias” interaction between bias-related participants is not subordinate to the “participant bias” category, Col 7 lines 34-42 expressly sets forth that the participant bias may be determined based on content bias, and the content bias may be determined by source bias.  Per the transitive property, the written description discloses the participant bias based on source bias.

With respect to claims 6, 12, Gable teaches the electronic content has been rated by the at least some of the plurality of users as having one of left spin and right spin (Col 5 lines 60-col 6 line 3, esp Col 6 lines 1-3, user input for ratings.  Col 4 lines 63-65, content may political, spanning from left to right.), wherein if the user rating history includes more ratings than a predetermined minimum number (Col 5 lines 21-27, bias categories may be determined via bias dimensions.  Col 5 lines 31-59, esp. lines 50-55, data in a bias dimension might be required to reach a predetermined threshold of concentration e.g. 1-dimensional number of ratings), the default weight for each raw rating is adjusted based on user rating history (Col 13 lines 35-38, bias rating for participants via constant evolution, thus the history of how the user rates is what promotes the increased accuracy.) wherein the user rating history comprises a frequency of rating the electronic content as one of true, false, left spin, right spin, trusted, distrusted, real, misleading, out of context, racial bias, non-sequitur, logical fallacy, speculation, generalization, misused, misinterpreted, sensational, doctored photo, doctored video and clickbait (Col 5 line 65-

With respect to claim 19, Gable teaches the electronic content- has been rated by the at least some of the plurality of users (Col 6 lines 51-53, user rating for bias) as having one of left spin and right spin (Col 4 lines 63-65, content may political, spanning from left to right), and wherein the user rating history comprises a frequency of rating the electronic content as one of true, false, left spin, right spin, trusted, distrusted, real, misleading, out of context, racial bias, non-sequitur, logical fallacy, speculation, generalization, misused, misinterpreted, sensational, doctored photo, doctored video and clickbait (Col 10 lines 9-11, responses to content analyzed for participant bias).
Claims 4, [[11]], 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable and BotOrNot as applied to claims 1, 9, 15, in view of Yi et al. (US 2014/0279043 A1) hereinafter Yi
With respect to claims 4, 11, 17, Gable does not teach the one or more pre-rating user behaviors comprises at least one of: whether the user has opened the electronic content; a length of time the user spent reading the electronic content; whether the user clicked on any source or related electronic content; and a length of time the user spent reading the any source or related electronic content.  

Yi teaches at least one of: whether the user has opened the electronic content; a length of time the user spent reading the electronic content; whether the user clicked on any source or related 

Gable and Yi are directed to determining user interests (whether for politics or for goods and services), and BotOrNot is directed to bot detection.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references to determine user interest in on a political spectrum, via known and classic data analysis.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable and BotOrNot as applied to claim 1, in view of Internet Explorer 11 (IE11)
With evidence of features of IE11 from screenshot taken on 22 Oct 20 (IE11Screenshot) by the examiner.
Evidence of public availability via offer to sell Windows 8.1 on 17 Oct 13 (https://news.microsoft.com/2013/10/17/windows-8-1-is-available-now/)
With respect to claim 8, Gable teaches  
displaying the total rating of the electronic content […] (Fig. 7 shows a the normalized rating along side with the content links, Figs. 8-12 shows presentations of content summaries of search results with summaries with bias ratings.); and {H1825764 1}-11-5476.001A 
updating the total rating as additional ratings for the electronic content are received (Col 11 lines 62-67, discussing updating source bias rating and delivering a dynamic bias rating.) wherein the 

Gables also discloses that the articles include those that are on websites delivered via browser (Col 4 lines 24-26).  Gable does not expressly disclose the total rating occurs when the electronic content is open.

However, the ability to open a webpage in a new window (or alternatively sometime after the mid 2000s, in new panes within the same window) is native to all major web browsers, and as such, the contemporaneous display of rating and the opening of electronic content is obvious.  In particular, IE11 permitted opening a webpage without closing or navigating away from the previous page.  Thus, the combination teaches displaying the total rating occurs when the electronic content is open (Gable shows rating in content results, IE11Screenshot shows ability to open new webpages without closing or navigating away from the previous web page, via the displayed right-click options).  

Gable is directed to content evaluation, and IE11 to content delivery, and BotOrNot is directed to determining twitter bots.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to open multiple articles of potential interest at once for later reading (without worrying that a later update of new content will displace the previously displayed content).


intended the update step to refer to the display of the updated score.  As drafted, it merely requires the total rating itself to be updated and is agnostic about changing a display.  Moreover, there are no temporal requirements set forth, so the “dynamic” aspect would cover that much.  To that extent that applicants may later claim an updating display in real-time as new ratings are received, (1) the examiner would have to evaluate the written description for support of that specific mode (2) that is an obvious variation.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable in view of BotOrNot and further in view of Ariyoshi (US 6,408,288 B1) hereinafter Ariyoshi
With respect to claim 14, Gable teaches A computer-implemented method (Title: method), comprising:
receiving, by a data processing system, a raw rating from a user for electronic content based on one or more rating metrics (Col 9 lines 49-51, user rating with default.  Compare with Written Description [0050] provides a “raw rating” as an unadjusted value provide the user.); 

[…] wherein the data processing system comprises a data processing system in communication with a memory storing instructions (Col 3 lines 46-49) for assisting the user in rating the electronic content (intended use of apparatus);

based on a number (Col 7 lines 54-58, “numbers” both for quantity of attributes, and also of a linear scale), type (Id.  the attributes themselves), and content of ratings for the user (Fig. 4 

based on prior user ratings, determining, by the data processing system, an article bias (Fig. 3 shows blind and open ratings used to determine content bias.  Fig. 13 is an example of a survey used to provide blind ratings for an article.  Thus, the blind ratings are user ratings.); {H1825764 1}-13-5476.001A 

based on the article bias, comparing, by the data processing system, the user bias and the article bias  (While per Fig. 3, “source bias” is its own category from “content bias.” Col 7 lines 34-42 expressly sets forth that the participant bias may be determined based on content bias, and the content bias may be determined by source bias.  Since both categories affect the other, both are implicitly compared with one another, and either can be a partial “basis” for the other.)

determining, by the data processing system, a weight for the user (Col 9 lines 8-10, a general bias rating is assigned to the user.) based on user behavior (Col 10 lines 9-14, participant bias category includes behavior based determinations); 

adjusting, by the data processing system, the weight based on the comparing of the user bias and the article bias (Fig. 3 shows both user and article bias being combined to adjust an “All Sides Bias rating.”  See also Col 7 lines 27-36.); and 

[…]



Although as shown above, Gable teaches adjusting the weight, Gable does not teach that user credibility factors
BotOrNot teaches user credibility factors 

Gable and BotOrNot does not teach
querying, by the data processing system, a database for a rating history for the user […], 

However, retrieving user rating histories in a profile was known in the art.  For example, Ariyoshi Col 1 lines 7-12 explains that the disclosure as a whole is directed to recommending or filtering information in accordance to a user’s interest or taste; Fig. 5 shows storage of rating storage in a storage device.  Col 5 lines 37-47 discusses rating histories used to evaluate interest similarity.

Gable is directed to content evaluation, Ariyoshi is directed to content recommendation, and BotOrNot is directed to detecting twitter bots.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to recommend politically biased content to those interested in such content while avoiding fake content.

Claims 7, [[13]], 20 are rejected and Claims 1, 9, 15  is/are further rejected under 35 U.S.C. 103 as being unpatentable over Gable in view of BotOrNot version 3, w/evidence of features from:
BotOrNot-Davis (with respect to Fig. 1 showing output)
	Yang et al., Arming the public with artificial intelligence to counter social bots hereinafter BotOrNot-Yang
BotOrNot-FAQ showing availability on 10 May 18
With respect to claims 1, 9, 15, the claims are mapped identically to the earlier-provided mapping for Gable and BotOrNot v1.
With respect to claims 7, 13, 20, BotOrNot teaches the user credibility rating (BotOrNot-Davis shows output of BotOrNot was a percentage, not just a binary evaluation, and therefore is a rating) comprises at least one of uploading a profile photo of the user, linking one or more social media accounts of the user, allowing the public to see a real name of the user, verifying a phone number of the user, verifying a mailing address of the user, verifying a government issued ID of the user, and verifying an education of the user (BotOrNot-Yang Section 2.1 discusses how bots may copy pictures of other accounts as part of identity theft; Section 5 discusses how the model uses porn bot training data, which includes realistic profiles.).  


Allowable Subject Matter
Claim 9-13 are allowed
Claim 9 requires, in part:
“wherein the user is rated while the user is rating content.”

The timing requirements of this claim avoids all of the prior art.  Particular note is taken that this is a method claim and the action described here requires simultaneous action of a user giving a rating (to content) and also a user being given a rating.

Using a well-known example of a rating system that does not cover the claim, it is well known that online auction sites provide a system to permit auctioneers and buyers to rate one another.  

However, even in those environments, it is highly unlikely that a seller would provide a rating and a buyer would provide a rating in some overlapping time period.  Moreover, even if that occurs by happenstance, buyers rate the auctioneers, not the communicative content of the auction.

Another example is the “metamoderation” system on Slashdot.  Slashdot is much like a traditional webforum where users may post reactions or comments to a main topic.  The moderation system is that users may post a comment about the topic, other users (moderators) that are randomly chosen as moderators rate the comment as “Normal,” “Offtopic,” “Funny,” “Troll,” etc, and still other users (metamoderators) may rate the fairness of the moderation as “Fair” or “Unfair.”  The effect of metamoderation is that moderators that are considered too unfair may lose moderation privileges.   A moderator may be considered to rate the content of the post, and the effects of an “unfair” moderation are bourne by the user, so the metamoderation is arguably rating the user that has rated the content.



Finally, the limitation is non-obvious.  The examiner could not find any reason why “[a] user is being rated while the user rates content” would occur other than sheer happenstance.  Nor is that happenstance one that would be normally expected to occur.  Random happenstance is not enough to justify why a PHOSITA would be motivated to combine teachings or modify the teachings of the available references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
https://web.archive.org/web/20160913023700/https://slashdot.org/faq/metamod.shtml
https://slashdot.org/journal.pl?op=display&uid=442574&id=4236
References explaining Slashdot metamoderation system.  The first is a FAQ.  The second is a blog post memorializing unintended effects of an earlier version of the system, showing that the “fair” and “unfair” moderation labels to a moderator’s decision is equivalent to giving that rating to the moderating users themselves.

These are mainly used to show the similarities and differences in the prior art rating system such that simultaneity is what makes claim 9 allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        13 Jan 22